Keybank N.A. v Simao (2017 NY Slip Op 08146)





Keybank N.A. v Simao


2017 NY Slip Op 08146


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND WINSLOW, JJ.


1312 CA 17-00784

[*1]KEYBANK NATIONAL ASSOCIATION, PLAINTIFF-RESPONDENT,
vPHILIP SIMAO, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


MCMAHON, KUBLICK & SMITH, P.C., SYRACUSE (JAN S. KUBLICK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
FEIN, SUCH & CRANE, LLP, ROCHESTER, D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a decision of the Supreme Court, Jefferson County (James P. McClusky, J.), entered September 9, 2016. The decision granted plaintiff's motion for a judgment of foreclosure and sale. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in KeyBank N.A. v Simao ([appeal No. 1] ___ AD3d ___ [Nov. 17, 2017]).
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court